Citation Nr: 0426333	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar segment of the spine, to 
include as secondary to the service-connected lower back 
contusion residuals.

2.  Entitlement to an effective date earlier than April 20, 
2000 for the assignment of a 100 percent disability rating 
for an anxiety reaction.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from October 1940 to 
July 1945.
 
The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  As additional development is 
necessary regarding the issues of entitlement to an effective 
date earlier than April 20, 2000 for the assignment of a 100 
percent disability rating for an anxiety reaction, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound, these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part with respect to 
these issues.

The Board notes that, in the May 2000 rating decision, the RO 
characterized one of the issues in this case as that of 
entitlement to service connection for degenerative arthritis 
of the lumbar segment of the spine, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claim of 
entitlement to service connection, which was previously 
denied in a July 1998 rating decision.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in a matter such as this, the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue currently before the Board 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar segment of the spine, to 
include as secondary to the service-connected lower back 
contusion residuals.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  In a July 1998 rating decision, the RO denied the 
veteran's claim of service connection for degenerative 
arthritis of the lumbar spine.  The appellant was notified 
that same month of this decision and of his appellate rights 
via letter and attached VA form 4107 (Notice of Procedural 
and Appellate Rights).  However, he did not file a timely 
appeal with respect to this issue, and this decision is 
final.

3.  The evidence associated with the claims file since the 
July 1998 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 

4.  The evidence does not establish that the claimed 
degenerative arthritis of the lumbar segment of the spine is 
related to the veteran's service or that it is secondary to 
the service-connected residuals of a lower back contusion.


CONCLUSIONS OF LAW

1.  The unappealed July 1998 rating decision, which denied 
entitlement to service connection for degenerative arthritis 
of the lumbar spine is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the July 1998 rating decision 
which relates to the issue of service connection for 
degenerative arthritis of the lumbar segment of the spine, to 
include as secondary to the service-connected residuals of a 
lower back contusion, is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

3.  The claimed degenerative arthritis of the lumbar segment 
of the spine was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service and is not proximately due or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board is granting the veteran's claim 
to reopen the previously denied claim for service connection 
for a low back disability.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran has been informed of the evidence needed to show 
his entitlement to service connection for a low back 
disability on appeal via the May 2000 rating decision, the 
June 2000 statement of the case, and the January 2004 
supplemental statement of the case.  In addition, via a June 
2001 RO letter, the RO notified the veteran of the evidence 
needed to substantiate his claim seeking entitlement to 
service connection for a low back disability, and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain, and of the changes in the 
law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before the VCAA was enacted 
(effective November 9, 2000).  Nevertheless, the Board finds 
that any defect(s) with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

Significantly, the June 2001 RO letter to the veteran 
informed him of what information he needed to establish the 
claim for service connection for degenerative arthritis of 
the lumbar spine.  In this respect, the Board notes that the 
June 2001 letter was provided to the claimant after the 
rating decision denying the claim on appeal was issued, but 
prior to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of that notice, couple with the May 2000 rating decision and 
the June 2000 statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
June 2001 RO informational letter, VA satisfied the fourth 
element of the notice requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letter, the statement of the 
case and the supplemental statement of the case, he has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the claimant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a July 1998 rating 
decision, the RO denied the veteran's claim of service 
connection for degenerative arthritis of the lumbar spine.  
The appellant did not file a timely appeal with respect to 
this issue, and this decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2003).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
April 2000) prior to August 29, 2001.

In this case, the claim of service connection for 
degenerative arthritis of the lumbar spine was denied in a 
July 1998 rating decision on the grounds that there was no 
evidence linking the claimed disorder to the service-
connected residuals of the lower back.  The evidence 
submitted since the July 1998 rating decision includes a 
March 2000 statement from J. P. Stringham, D.C., which 
indicates that examination of the veteran showed he had 
severe spinal degenerative joint disease of his neck and low 
back.  Dr. Stringham also noted that the extent of 
degeneration indicated that the veteran had significant 
trauma years prior (typically 40 to 50 years prior), and that 
the veteran had reported he had injured his low back in an 
accident in the service at about that same time period. 

Given the above medical evidence, the Board finds that the 
evidence submitted following the July 1998 rating decision is 
new and material.  The additional evidence is new because it 
was not in existence at the time of the prior rating 
decision.  Further, the additional evidence is material as it 
bears directly and substantially on the issue under 
consideration of service connection for degenerative 
arthritis of the lumbar segment of the spine, to include as 
secondary to the service-connected lower back contusion 
residuals.  The evidence is not cumulative or redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

Having reopened the appellant's claim of service connection 
for degenerative arthritis of the lumbar segment of the 
spine, to include as secondary to the service-connected lower 
back contusion residuals, the Board now turns to the merits 
of the claim.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a 
certain period from discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.

With respect to the evidence of record, the service medical 
records show that in July 1945 the veteran was 
examined/treated for contusion to the sacro-iliac region, 
which was healed and had no residuals.  The service medical 
records are negative for any complaints or treatment related 
to degenerative arthritis of the lumbar segment of the spine.

An August 1946 VA examination report is also negative for any 
back complaints or evidence of degenerative arthritis of the 
lumbar segment of the spine.  

Records from J. Thesing, D.O., dated from 1992 to 1993 
include March 1992 notations showing the veteran was 
diagnosed with acute lumbosacral sprain.
 
A May 1998 VA examination report indicates the veteran was 
diagnosed with degenerative arthritis of the lumbar spine.  
The examiner noted that the possibility of this condition 
having been triggered by his fall did exist, but the examiner 
was unable to say whether or not the veteran's case was 
acute.  The examiner further noted that certainly there was a 
definite possibility that the current back disability was 
possibly due to the veteran's contusion as a result of his 
fall in the service. 

Records from the Oakland VA Medical Center (VAMC) dated May 
1998 indicate that an x-ray examination revealed marked 
osteophytosis with lipping, spurring and bridging of the 
vertebral bodies throughout the lumbar region, but no 
evidence of recent bony injury.  And, records from the Miami 
VAMC dated in 2000 describe mainly treatment the veteran 
received for a nervous disorder.

Records from Dr. Stringham, dated from 1997 to 2000 include a 
March 2000 statement which indicates that examination of the 
veteran showed severe spinal degenerative joint disease of 
his neck and low back.  Dr. Stringham also noted that the 
extent of degeneration indicated that the veteran had 
significant trauma years prior (typically 40 to 50 years 
prior), and that the veteran had reported he had injured his 
low back in an accident in the service at about that same 
time period. 

Pursuant to a November 2003 Board remand, the veteran 
underwent a June 2004 VA examination.  At that time, the 
veteran was diagnosed with degenerative joint disease of the 
lumbar spine with no radiculopathy.  This was deemed less 
likely related to the contusion of the right sacroiliac joint 
in 1945 as he had no complaints of back pain until 1992.  The 
veteran reported that at the time he had back pain for 
several days, but when he was examined in 1960 for a mental 
disorder, he did not complain of back pain then.  The 
examiner noted he would have expected that the veteran would 
have had some back pain at that time in 1960, at least, if 
his sacroiliac condition had progressed.  The VA examiner 
concluded that a more than 20 year interval between the 
injury and the appearance of symptoms are less likely to be 
related. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for degenerative arthritis of the 
lumbar segment of the spine, to include as secondary to the 
service-connected lower back contusion residuals.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The veteran's service medical records do not contain any 
evidence that the veteran suffered from degenerative 
arthritis of the lumbar segment of the spine upon his 
discharge from service in 1945.  It was not until 1992 that 
he was first diagnosed with lumbosacral sprain.  And, per the 
June 2004 VA examination report, the examiner noted he would 
have expected that the veteran would have had some back pain 
in 1960 when he was examined by VA, at least, if his 
sacroiliac condition had progressed.  A more than 20 year 
interval between the injury and the appearance of symptoms 
are less likely to be related. 

The Board acknowledges the May 1998 VA examination report and 
the March 2000 statement from J. Stringham, D.C., However, 
the statements are, to say the least, conclusory and vague, 
and do not specifically link the currently diagnosed 
degenerative arthritis of the lumbar segment of the spine to 
service, or to the service-connected lower back contusion 
residuals.  In this respect, the Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
For these reasons, the Board concludes that the May 1998 VA 
examination report and the March 2000 statement from J. 
Stringham, D.C., have less probative value.  Consequently, 
the weight of the medical evidence is against the appellant's 
claim of service connection, and the claim must be denied.

After a careful review of the veteran's contentions as 
presented in his statements, and after a thorough review of 
the medical records and lay statements contained in the 
claims file, the Board finds as discussed above that the 
preponderance of the objective medical evidence does not 
supports the conclusion that the veteran's degenerative 
arthritis of the lumbar segment of the spine are causally or 
etiology related to a service-connected disability, including 
the service-connected lower back contusion residuals, or is 
otherwise related to service or to any incident of service.  
While the Board finds the veteran's contentions to be very 
credible as to extent of the severity of his back complaints, 
the service records are completely negative for treatment or 
complaints of any symptoms related to degenerative arthritis 
of the lumbar segment of the spine.  As well, the post-
service medical evidence does not tend to link the current 
degenerative arthritis of the lumbar segment of the spine to 
service or a service-connected disability.

Therefore, the claim of service connection for degenerative 
arthritis of the lumbar segment of the spine, to include as 
secondary to the service-connected lower back contusion 
residuals, must be denied.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


ORDER

The claim of service connection for degenerative arthritis of 
the lumbar segment of the spine, to include as secondary to 
the service-connected lower back contusion residuals, is 
reopened and service connection is denied.


REMAND

As discussed above, VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issues of entitlement to an effective 
date earlier than April 20, 2000 for the assignment of a 100 
percent disability rating an anxiety reaction, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
respect, the Board notes that the claims file does not 
include a letter to the veteran informing him of the evidence 
needed to substantiate the above claims.  In addition, it 
appears there may be outstanding relevant medical evidence, 
which may support the veteran's claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure that all notice obligations 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. 
§ 3.159 (2003); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed for 
show entitlement to an effective date 
earlier than April 20, 2000 for the 
assignment of a 100 percent disability 
rating for an anxiety reaction, and 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or on being 
housebound; (2) about the information and 
evidence not of record that is necessary 
to substantiate his claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
relevant issues.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
remaining issues on appeal, and who 
possess records relevant to these issues.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the remaining 
issues on appeal at any VA Medical Center 
(VAMC) to the present.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
additional relevant records from the 
Miami and Oakland Park VA Medical 
Centers.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than April 20, 2000 for the assignment of 
a 100 percent disability rating an 
anxiety reaction, and entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or on 
being housebound.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



